Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 23, 2020 is acknowledged.  Claims 1-18, 30, 33-34 and 36 are canceled. Claims 19-26, 28-29, 31 and 35 are amended. Claims 37-38 are newly added. Claims 19-29, 31-32, 35 and 37-38 are pending and under examination in this office action. 
3.	Applicant’s arguments filed on November 23, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
4.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 

Claim Rejections/Objections Withdrawn
5.	The objection to claims 19-20 and 23 is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 30, 33-34 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite and cancellation of claims

The rejection of claims 19-36 under 35 U.S.C. 102(a)(1) as being anticipated by Heath et al. (J. Neurosci. 2006; 26:12664-12671, as in IDS) is withdrawn in response to Applicant’s amendment to the claims, cancellation of claims 30, 33-34 and 36 and arguments on p. 11-12 of the response. 

Claim Rejections/Objections Maintained
In view of the amendment filed on November 23, 2020, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-29, 31-32, 35 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and set forth below.

Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are still indefinite because of the following reasons:
    i. Regarding independent claim 19 or claim 35: 
i) The terms “a change”, “sensitivity” and “deregulation” are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “a change”, “sensitivity” and “deregulation” cannot be determined and thus a skilled artisan cannot envision what would be considered as “a change” and what change in the taste recognition threshold would be the claimed monoamine neurotransmitter levels or the claimed monoamine neurotransmitter receptor sensitivity. It is unclear what a “change” in the taste recognition threshold recited in claim 19 is. It is also unclear what degree and what kind of the change is be used for determining the claimed monoamine neurotransmitter levels or determining the claimed monoamine neurotransmitter receptor sensitivity. It is unclear whether a change is an increase or decrease based on the second threshold compared to the first threshold. It is unclear what types of 
ii) Paragraphs [0047]-[0049], [0059], [0061]-[0062] only provide generation description regarding specific correlations between taste sensitivity and the levels of monoamine neurotransmitters or receptor sensitivity. For example, “the increased taste sensitivity is an indication of reduced monoamine levels and/or monoamine receptor sensitivity…..suitable for treatment with a pharmaceutical for increasing monoamine neurotransmission” or “the less than 10% change or the decreased taste sensitivity is an indication….not suitable for treatment with a pharmaceutical for increasing monoamine neurotransmission. 
iii) There is no cooperative relationship between “a change” in the taste recognition threshold and measurements of the monoamine neurotransmitter levels or monoamine neurotransmitter receptor sensitivity.  There is no cooperative relationship among the deregulation of monoamine neurotransmitter levels and/or monoamine neurotransmitter receptor sensitivity in the claimed individual, the claimed change in the taste recognition threshold and the determination of the claimed monoamine neurotransmitter levels or the claimed monoamine neurotransmitter receptor sensitivity.
reduced monoamine neurotransmitter levels and monoamine neurotransmitter receptor sensitivity prior to the administration of the monoamine reuptake inhibitor and the individual is suitable for treatment with a monoamine reuptake inhibitor. 
    iii. Regarding claim 22: It is unclear what specific types of “change” would be considered as “less than 10% change” and “representing” as “a decreased taste sensitivity” in the taste recognition threshold and thereby the method would include an additional step of “providing an indication….that the individual is not suitable for treatment with a monoamine reuptake inhibitor. 
    iv. Regarding claims 24-26: It is unclear what corresponding measurements are and what comparative databased are used for determining the claimed change and for further determining the levels of monoamine neurotransmitters and the sensitivity of monoamine neurotransmitter receptors.
    v. Regarding claim 29: The terms/phrases “less than 10% or negative” and “more than 10%” are relative terms. It is unclear what standards are relative to or used for ascertaining the requisite degree. Thus, a skilled artisan would not be reasonably apprised of the scope of the invention.
    vi. Regarding claim 31: It is unclear whether and how the data obtained from the steps (c)-(f) are used in determining the levels of monoamine neurotransmitters and the sensitivity of monoamine neurotransmitter receptors. 


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-29, 31-32, 35 and 37-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The rejection is maintained for the reasons made of record and the reason set forth below.
On p. 11-12 of the response, Applicant argues that the claimed method include additional elements that amount significantly more than the judicial exception because independent claim 19 or 35 has been amended to recite “providing a series of samples….a mixed sequence or mixed samples, obtaining a taste profile based on identification of the taste modalities….  and asking questions”, and these features are important features and not conventional in the field and more than insignificant extra-solution activity in view of Step 2B of the Alice/Mayo test.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on the 101 analysis flowchart/Alice/Mayo test, the 2019 Revised patent Subject Matter Eligibility Guidance (2019 PEG, issued Jan 7, 2019 and October, 2019), life sciences 
i. Based on the analysis of the 101 Alice/Mayo test, the Step 2A-Prong One of the Alice/Mayo test is Yes because the invention is based on determining and comparing a taste recognition threshold before and after administration of a monoamine reuptake inhibitor, and a correlation between the presence of monoamine levels and/or monoamine receptor sensitivity before and after administration of a monoamine reuptake inhibitor and a correlation between the presence of monoamine levels and/or monoamine receptor sensitivity before and after administration of a monoamine reuptake inhibitor and the presence of a psychiatric, neurological, psychosomatic or physical disorder associated with deregulation of monoamine levels and/or monoamine receptor sensitivity recited in Independent claim 19 or 35. This correlation is a consequence of natural phenomenon, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo, and thus the claimed method is directed to a judicial exception (Step 2A Prong One: Yes). The Step 2A-Prong Two of the Alice/Mayo test is No because the additional elements recited in independent claims 19 or 35 or other dependent claims do not integrate the judicial exception into a practical application. In particular, the invention provides no improvement to any other technology or technical field (see MPEP 2106.05(a)), does not use a judicial exception in conjunction with, a particular machine or effect a transformation or reduction of a a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo). Further, the additional elements/steps “(a) determining…prior to an administration...(b) determining… subsequent to the administration…(c) performing a comparison….between (a) and (b) to determine the change…..wherein steps(a) and (b) comprise providing a series of samples…..” recited in claim 19 or the additional elements/steps “(a) at a first point….determining….(b) at a second point…determining…..(c) comparing the first… with the second….to determine the change…..wherein steps (a) and(b) comprise providing a series of samples…” recited in claim 35 do not integrate the mental step of determining or the judicial exception into a practical application. The step of “providing a series of samples…comprise a mixed sequence of different taste modalities and concentrations thereof” recited in independent claim 19 or 35 and the additional element/step “wherein the change…represents an increased taste sensitive…..an indication of …reduced monoamine levels and monoamine receptor sensitivity……..” in claim 20 do not link the use of the judicial exception to treatment of psychiatric, neurological, psychosomatic or physical disorder. Thus, these step/elements do not integrate the judicial exception into a practical application (Step 2A Prong 2: No).
ii. The Step 2B of the Alice/Mayo test is No because the claims do not recite additional elements that amount to an inventive concept or significantly more than the judicial exception itself. In particular, the additional elements/steps “wherein steps(a) and (b) comprise: providing a series of samples…comprise a mixed sequence of different taste modalities and concentrations thereof….” and “obtaining a taste st col, Protocols for each taste test, J. Neurosci. 2006; 26:12664-12671, as in IDS), Mueller (see p. 3-5, Muller et al., Rhinology, 2003; 41:2-6),  Mathes et al. (see p. 584, taste stimuli, Mathes et al., Chem Senses, 2014; 39:583-593) and Srivastava et al. (see p. 922-924, Srivastava et al., J. Psycholpharmacol. 2013; 27:921-929). The additional element/step “wherein the change… is an increased taste sensitive…..an indication of …reduced monoamine levels and monoamine receptor sensitivity……..” in claim 20, “wherein the increased taste sensitivity is an indication that the individual is suffering from a psychiatric…..that is suitable for treatment with a pharmaceutical treatment with a pharmaceutical for increasing monoamine neurotransmission” in claim 21 and “wherein the change …is less than 10%....is an indication that the individual is suffering from a psychiatric….that is not suitable for treatment with a pharmaceutical for increasing monoamine neurotransmission ….” in claim 22  are mental steps or abstract idea. Thus, the combination of judicial exception with additional elements is insufficient to ensure that the claims amount to significantly more than the exception itself (Step 2B: No).  Thus, the additional elements or steps in the claims do not integrate the natural principle into the method and the additional elements or steps in the claims are not sufficient to ensure that the claim amounts to significantly more than the natural principle itself. These additional elements or steps are mere field of use that impose no meaningful limit 

	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-29, 31-32, 35 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below. 

On p. 11 of the response, Applicant argues that the rejection was overcome in view of amendment to the claims and the support can be found at paragraphs of [0038], [0049], [0053], [0059], [0061]-[0062], [0074], [0095]-[0096], [0124]-[0179], figures 1-10 of the specification and examples. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information to demonstrate that Applicant is in possession of using the claimed genus of monoamine reuptake inhibitor of one or more serotonin, noradrenalin and dopamine, and determining monoamine neurotransmitter levels and/or monoamine neurotransmitter receptor sensitivity based on the undefined change and in a genus of  undefined psychiatric, neurological, psychosomatic or physical disorders associated 
i. The specification only describes sweet (1M-300M sucrose), bitter (300uM-0.3uM quinine hydrochloride), salt (1M-0.2mM NaCl) and sour (100 mM-0.56 mM citric acid; C6H8O7), before and two hours after administration of a serotonin specific reuptake inhibitor (SSRI; paroxetine 20 mg) in individuals with previously untreated depression or patients with refractory depression or Noradrenaline (NA) (or norepinephrine, NE), Serotonin (5HT) and Opiates as taught by Heath et al.(J. Neurosci, 2006; 26:12664-71, as in IDS), Roper (Semin Cell Dev Biol. 2013; 24: 71-79), Green et al. (J Psychopharmacol. 2013 27:265-75) and Hood et al. (J. Psychopharnacol. 2011; 25:78-86) in the claimed method (paragraphs [0122]-[0123]; [0130] and [0138] of the specification). 
ii. The specification fails to provide a structural and functional correlation between the claimed genus of structurally and functionally undefined monoamine reuptake inhibitors of serotonin/noradrenalin/dopamine in undefined psychiatric, neurological, psychosomatic or physical disorders associated with undefined deregulation of monoamine neurotransmitter levels and/or monoamine neurotransmitter receptor sensitivity and paroxetine (i.e. SSRI, a 5-HT reuptake inhibitor) or reboxetine (i.e. NARI, a NA reuptake inhibitor) in patients with anxiety or depression. Different serotonin reuptake inhibitors have different effects on different neurotransmitter levels and neurotransmitter receptor activities in different psychological disorders, for example, duloxetine as evidenced by Ossewaarde et al. (p. 572, 2nd col., 3rd paragraph, Ossewaarde et al. Biol. Psychiatry 2011; 70:568-574) or as evidenced by Hood et al. 
iii. The specification provides no structural and functional correlation between the claimed change in the taste recognition threshold and the measurements of the monoamine neurotransmitter levels or monoamine neurotransmitter receptor sensitivity.  The specification provides no structural and functional correlation between the deregulation of monoamine neurotransmitter levels and/or monoamine neurotransmitter receptor sensitivity in the claimed individual and the claimed change in the taste recognition threshold and/or the determination of the claimed monoamine neurotransmitter levels or the claimed monoamine neurotransmitter receptor sensitivity. Paragraphs [0047]-[0049], [0059], [0061]-[0062] only provide general statements  regarding specific correlations between taste sensitivity and the levels of monoamine neurotransmitters or receptor sensitivity; for example, “the increased taste sensitivity is an indication of reduced monoamine levels and/or monoamine receptor sensitivity…..suitable for treatment with a pharmaceutical for increasing monoamine neurotransmission” or “the less than 10% change or the decreased taste sensitivity is an indication….not suitable for treatment with a pharmaceutical for increasing monoamine neurotransmission. Since the common characteristics/features of change in 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of monoamine reuptake inhibitors of serotonin, noradrenaline and dopamine, the genius of undefined change and the genus of undefined psychiatric, neurological, psychosomatic or physical disorders, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Therefore, the claimed methods haven’t met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 19-29, 31-32, 35 and 37-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 23, 2020.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-29, 31-32, 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (J. Neurosci. 2006; 26:12664-12671, as in IDS) in view of Mueller (Rhinology, 2003; 41:2-6).  
Claims 19-29, 31-32, 35 and 37-38 are drawn to a method for determining monoamine levels and/or monoamine receptor sensitivity in an individual suffering from a psychiatric, neurological, psychosomatic or physical disorder and a method for determining a change in monoamine levels and/or monoamine receptor sensitivity in an individual comprising determining and comparing a taste recognition threshold before 
Heath et al. teach a method of determining monoamine including noradrenaline (NA) and serotonin (5-HT) levels and/or NA/5HT receptor sensitivity comprising 1. determining bitter, sweet, salt and sour taste modalities before and after administration of a 5-HT reuptake inhibitor (SSRI including paroxetine) for increasing 5-HT neurotransmission or a NA reuptake inhibitor (NARI including reboxetine) for increasing NA neurotransmission at different concentrations, 2. determining taste recognition thresholds for different taste modalities including sweet, bitter, salt and sour taste modalities at different concentrations, 3. comparing and detecting the change in different concentrations; wherein the range of concentrations are different for different modalities including 300mM to 300uM sucrose for sweet, 300-0.3uM quinine hydrochloride for bitter, 100-0.2mM NaCl for salt and 100-0.56mM HCl for sour, and wherein the SSRI is 20mg of paroxetine and NARI is 4mg of reboxetine as in claims 7-38 and wherein the subjects, which related to claims 19-29, 31-32, 35 and 37-38 (see p. 12664, abstract; p. 12665-12669; p. 12666, figures 1-4; tables 1-2 in particular). 
Heath teaches that the individual is suffering from anxiety or mood disorder, which meets the limitation “an individual suffering from a psychiatric, neurological, psychosomatic or physical disorder associated with deregulation of monoamine neurotransmitter levels and/or receptor sensitivity” recited in claim 19 (see p. 12668, 1st col., 5th paragraph to p. 12669, 1st col., 1st paragraph; figures 5-6; p. 1270, 1st col., 3rd nd col., in particular). Heath also teaches obtaining a taste recognition profile of each of the different taste modalities, each taste recognition profile being representative of a graph that plots a percentage of successful taste modality identification (50%) as in claim 19 (see p. 12665-12667, figure1-4; p. 1265, statistical analysis, in particular).
Heath teaches that the increased taste sensitivity is an indication of reduced monoamine levels and/or monoamine receptor sensitivity before administration of the pharmaceutical for increasing monoamine transmission as in claim 20 and that the increased state sensitivity is an indication that the individual is suffering from anxiety that is suitable for treatment with a pharmaceutical for increasing monoamine neurotransmission (see p. 12665, figure 1, p. 12668, 1st col., 5th paragraph to p. 12669, 1st col., 1st paragraph; figures 5-6; p. 1270, 1st col., 3rd paragraph to 2nd col., in particular). Heath teaches that paroxetine (an SSRI) increased both sweet and bitter taste sensitivity, reducing taste thresholds by 27 and 53% respectively, which meets the limitations recited in claim 21 (p. 12665, 2nd col. 5th paragraph to p.12666, tables 1-2, figures 1-2). Heath also teaches inhibition of 5-HT transporters by SSRI would enhance paracrine signaling through 5-HT, resulting in acute change in taste thresholds to bitter and sweet, which supports taste disturbance (dysgeusia) after treatment with SSRI and also teaches that patients suffering from anxiety has blunted taste sensation and increased taste thresholds (see p. 12668, 3rd paragraph-p. 12669, 1st col., 1st paragraph). Heath also teaches that bitter taste sensitivity was increased by enhancement of both 5-HT and HA, sweet taste sensitivity was only increased by 5-HT nd col., 2nd paragraph).
Heath teaches that the change in taste recognition threshold is less than 10% change or a decreased taste sensitivity is an indication that the individual is not suitable for treatment with a pharmaceutical for increasing monoamine neurotransmission as in claims 22, 26, 28-29 because Heath teaches that the change before and after placebo administration is a less than 10% change or a decreased taste sensitivity and placebo treatment does not affect taste sensitivity or acuity for sweet, bitter, salt or sour (see p. 12666, figure 2, tables 1-2, in particular). 
Heath also teaches that further comprising performing a comparison between the change in taste recognition threshold and corresponding measurements from a comparative database to determine monoamine levels and/or monoamine receptor sensitivity in the individuals wherein the comparative database comprises data from healthy individuals or individual suffering from anxiety, which meet the limitations recited in claims 24-25 and 27-35 because Heath teaches that enhancing 5-HT levels by a 5-HT reuptake inhibitor significantly reduced sucrose taste threshold by 27% and the quinine taste threshold by 53% and that enhancing NA a NA reuptake inhibitor significantly reduced bitter taste threshold by 39% and sour threshold by 22% (see p. p. 12666, 2nd col., 2nd paragraph to p. 12667, figures 3-4; p. 12664, abstract; p. 12665-12669, in particular) and also teaches that there is significant positive correlation between anxiety and both bitter and salt taste thresholds (see p. 12668, 1st col., 5th paragraph to p. 12669, 1st col., 1st paragraph; figures 5-6; p. 1270, 1st col., 3rd paragraph to 2nd col., in particular). 

Heath et al. also teach that “the subjects were informed of which taste modality (sweet, bitter, salt or sour) they were receiving  but were given no indication of whether the tester thought they would be able to recognize” and also teaches that “stimuli were presented in a pseudorandom order in concentration” (see p. 12665, protocols for each taste test).
But Heath does not explicitly teach “in a mixed sequence of different taste modalities and concentration, and requesting the individual to identify a particular taste modality for each sample as in independent claim 19 or 35. 
While Heath does not explicitly teach “in a mixed sequence of different taste modalities and concentration, and requesting the individual to identify a particular taste modality for each sample as in independent claim 19 or 35, Mueller et al. teach these limitation. In particular, Mueller teaches that assessment and measurements of taste modalities are based on different strips containing different taste modalities at different concentrations (sweet: 0.4, 0.2, 0.1, 0.05g/ml sucrose; sour:0.3, 0.165, 0.09, 0.05g/ml citric acid; salty:0.25, 0.1, 0.04, 0.016g/ml NaCl; bitter:0.006, 0.0024, 0.0009, 0.0004g/ml quinine-hydrochloride) in a randomized order or mixed sequence and that the subjects were asked to identify a particular taste modality for each sample/strip (see st col. 3rd paragraph to 2nd col., 3rd paragraph; table 1). Mueller also teaches obtaining a taste recognition profile of each of the different taste modalities, each taste recognition profile being representative of a graph that plots a percentage of successful taste modality identification (50%) as in claim 19 (see p. 3, statistic analysis; p. 4. figure 1-2;p. 4-5, in particular).
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Mueller with the teaching of Heath to provide a series of samples to the individual that comprise a mixed sequence of different taste modalities and concentrations and requesting the individual to identify a particular taste modality for each sample in the method of Heath with an expectation of success because Mueller has taught assessment and measurements of taste modalities are based on different strips containing different taste modalities at different concentrations (sweet, sour, salty, bitter) in a randomized order or mixed sequence and that the subjects were asked to identify a particular taste modality for each sample/strip, and Heath has taught a method of determining monoamine including noradrenaline (NA) and serotonin (5-HT) levels and/or NA/5HT receptor sensitivity comprising determining and comparing bitter, sweet, salt and sour taste modalities before and after administration of a 5-HT reuptake inhibitor (SSRI including paroxetine) for increasing 5-HT neurotransmission or a NA reuptake inhibitor (NARI including reboxetine) as related to the claimed method. Thus, it is obvious to combine two prior art elements according .



Conclusion

10.	NO CLAIM IS ALLOWED.



11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 10, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649